Case 3:18-cv-05945-VC Document 162-19 Filed 02/05/20 Page 1 of 2




          EXHIBIT 18
6/21/2019                     Case 3:18-cv-05945-VC Document 162-19 Filed 02/05/20 Page 2 of 2
                 Search


                                                      David Hecht • 3rd+
                                                      NY Office Managing Partner | Co-Head of the IP Group - Pierce Bainbridge Bec…
                                                      1mo • Edited

                                           Social Technologies owns the registered trademark, MEMOJI. Apple devices running
                                           iOS 12.x infringe. Check out the attached screenshot. Apple loves my client’s mark
               David Hecht                 so much that it ran a series of ads for the Grammys that featured “Ariana Grande -
                                           Memoji” to promote Apple Music. Ironically the lyrics of that song are: “I see it, I like
       NY Office Managing Partner | Co-
         Head of the IP Group - Pierce     it, I want it, I got it (yeah)”. That’s Apple’s M.O. too!! Instead of taking a license from
       Bainbridge Beck Price & Hecht LLP   Social Tech, Apple prefers to have Kirkland & Ellis litigate. Game on! #infringement
             View full profile             #davidvsgoliath




                                             14 · 1 Comment


                                           Reactions

                                                                                                                                 +6



                                               Like         Comment             Share                                Top Comments


                                                      Add a comment…


                                                      Samuel Bonet                                                             1mo
                                                      President at Social Technologies LLC

                                                      Luckily for us, Goliath’s Achilles’ heel is David...pun intended! Wouldn’t
                                                      have anyone else at the helm!




https://www.linkedin.com/feed/update/urn:li:activity:6532619253143658496/                                                                1/1
